                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

KIMBERLY RUMSEY,                    )
                                    )
                  Plaintiff,        )                 No. 9:17-cv-02026-DCN
                                    )
            vs.                     )                         ORDER
                                    )
BRADY CORPORATION,                  )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court on defendant Brady Corporation’s (“Brady”)

renewed motion for judgment as a matter of law, ECF No. 78. For the reasons set forth

below, the court grants the motion.

                                   I. BACKGROUND

       This action arises from plaintiff Kimberly Rumsey’s (“Rumsey”) claims against

Brady for gender discrimination and unlawful retaliation in violation of Title VII of the

Civil Rights Act of 1964 (“Title VII”). A jury trial was held on March 18–20, 2019. At

the close of Rumsey’s case-in-chief, the court granted Brady’s motion for judgment as a

matter of law on Rumsey’s gender discrimination claim but denied the motion as to

Rumsey’s retaliation claim. Brady renewed its motion for judgment as a matter of law on

the retaliation claim at the close of evidence. The court sent the case to the jury and

indicated that it would consider the motion post-verdict if need be. The jury sent several

notes to the court and received an Allen charge. After about four hours of deliberation,

the court received a note from the jury that said “we have one juror that will not listen to

anyone.” Trial Tr. 642:9–13. The court offered for the parties to accept a less-than-

unanimous verdict, which Rumsey declined. As a result, the court declared a mistrial.

                                              1
       On April 17, 2019, Brady filed its renewed motion for judgment as a matter of

law on the retaliation claim. ECF No. 78. Rumsey responded on May 6, 2019, ECF No.

82, and Brady replied on May 13, 2019, ECF No. 83. Pursuant to the court’s instruction,

Rumsey filed an amended response on May 17, 2019, ECF No. 84, and Brady replied to

the amended response on May 24, 2019, ECF No. 85. The motion is now ripe for review.

                                     II. STANDARD

       Rule 50(b) provides that “[i]f the court does not grant a motion for judgment as a

matter of law made under Rule 50(a) [before the case is submitted to the jury], the court

is considered to have submitted the action to the jury subject to the court’s later deciding

the legal questions raised by the motion.” Fed. R. Civ. P. 50(b). A trial court should

award judgment as a matter of law to a movant pursuant to Fed. R. Civ. P. 50(b) “if a

reasonable jury could only reach one conclusion based on the evidence or if the verdict in

favor of the non-moving party would necessarily be based upon speculation and

conjecture.” Myrick v. Prime Ins. Syndicate, Inc., 395 F.3d 485, 489 (4th Cir. 2005). A

movant is entitled to judgment as a matter of law “if the nonmoving party failed to make

a showing on an essential element of his case with respect to which he had the burden of

proof.” Price v. City of Charlotte, 93 F.3d 1241, 1249 (4th Cir. 1996).

       Judgment as a matter of law is appropriate when the evidence can support only

one reasonable conclusion. See Chaudhry v. Gallerizzo, 174 F.3d 394, 405 (4th Cir.

1999). “[T]he evidence and all reasonable inferences from it are assessed in the light

most favorable to the non-moving party, and the credibility of all evidence favoring the

non-moving party is assumed.” Crinkley v. Holiday Inns, Inc., 844 F.2d 156, 160 (4th

Cir. 1988). If there is any evidence on which a reasonable jury could return a verdict in



                                              2
favor of the nonmoving party, judgment as a matter of law should not be granted. Price,

93 F.3d at 1249.

                                   III. DISCUSSION

       Brady argues that it is entitled to judgment as a matter of law on Rumsey’s

retaliation claim because Rumsey failed to prove several elements of her case. Title VII

prohibits retaliation “against an employee because, in relevant part, she ‘has opposed any

practice made an unlawful employment practice by this subchapter.’” Boyer-Liberto v.

Fontainebleau Corp., 786 F.3d 264, 281 (4th Cir. 2015) (quoting 42 U.S.C. § 2000e–

3(a)). A plaintiff may prove her retaliation case either though direct evidence or the

burden-shifting framework established by McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). Strothers v. City of Laurel, Md., 895 F.3d 317, 327 (4th Cir. 2018). Under

the McDonnell Douglas framework, the plaintiff must first establish a prima facie case of

retaliation. Id. The elements of a prima facie Title VII retaliation case are (1)

engagement in a protected activity; (2) adverse action against the plaintiff; and (3) a

causal link between the protected activity and the adverse action. Id.; Coleman v.

Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010). If a plaintiff proves these

three elements, then the burden shifts to the defendant employer “to articulate a

legitimate, non-retaliatory reason for the adverse employment action.” Anderson v.

G.D.C., Inc., 281 F.3d 452, 458 (4th Cir. 2002). If the defendant does so, the burden then

shifts back to the plaintiff to “demonstrate that the employer’s asserted reason is simply a

pretext for retaliation.” Id. Brady contends that Rumsey failed to meet her burden of

proof in both her prima facie case and in demonstrating pretext. The court finds that,

based on the evidence presented at trial viewed in the light most favorable to Rumsey, no



                                              3
reasonable jury could find that Rumsey proved that she was engaged in activity protected

by Title VII, the first element of her prima facie case.

       Brady argues that Rumsey failed to establish the first element of her prima facie

case of retaliation because she did not have an objectively reasonable belief that Brady

unlawfully discriminated against her based on her gender, meaning she was not engaged

in activity protected by Title VII. As stated above, to establish a prima facie case of

retaliation, a plaintiff must prove that she engaged in an activity protected by Title VII.

Activity protected by Title VII includes an employee complaining to her superiors about

suspected violations of Title VII, including suspected gender discrimination. Strothers,

895 F. 3d at 328. Indeed, in order for a plaintiff to prove that he engaged in a protected

activity, he “need ‘only . . . prove that he opposed an unlawful employment practice

which he reasonably believed had occurred or was occurring.’” Coleman v. Loudoun

Cty. Sch. Bd., 294 F. App’x 778, 781 (4th Cir. 2008) (quoting Peters v. Jenney, 327 F.3d

307, 320 (4th Cir. 2003)). “This requires that the plaintiff: (1) have a good faith belief

that the employer is engaging in an unlawful employment practice; and (2) that the belief

is objectively reasonable in light of the facts.” Id. (emphasis added); see also Davis v.

Dimensions Health Corp., 639 F. Supp. 2d 610, 617 (D. Md. 2009) (“The United States

Court of Appeals for the Fourth Circuit explains that the inquiry is whether: (1) the

plaintiff subjectively (in good faith) believed that the defendant engaged in an unlawful

action; and (2) whether this belief was objectively reasonable in light of the facts.”).

       Here, Rumsey testified that she complained to Brady that she believed that Brady

was discriminating against her based on her gender. Trial Tr. 84:25–86:15. The basis for

this belief was that Rumsey’s male counterpart was receiving more sales quote



                                              4
opportunities through a “quote wheel” than Rumsey was because Rumsey’s male

counterpart was on the wheel, and Rumsey was not. Trial Tr. 85:17–86:2. For the

purposes of its motion, Brady accepts as true that Rumsey had “a good faith belief” that

her absence on the quote wheel was a result of gender discrimination. However, Brady

argues that Rumsey’s belief was not objectively reasonable in light of the evidence

presented at trial. “Complaining employees are protected by Title VII once they have an

objectively reasonable belief that a Title VII violation has occurred.” Jordan v.

Alternative Res. Corp., 467 F.3d 378, 380 (4th Cir. 2006) (emphasis in original); see also

Strothers, 895 F.3d at 327 (“[C]omplaining employees are protected if, at the time of

their complaint, they ‘have an objectively reasonable belief in light of all the

circumstances that a Title VII violation has happened or is in progress.’”). “Because the

analysis for determining whether an employee reasonably believes a practice is unlawful

is an objective one, the issue may be resolved as a matter of law.” Jordan, 458 F.3d at

339. “[T]he test for objective reasonableness is not firmly established in the Fourth

Circuit.” Durant v. SAFE Fed. Credit Union, 2015 WL 926013, at *8 (D.S.C. Mar. 4,

2015). However, a “[p]laintiff’s evidence cannot establish objective reasonableness

under any standard” when “she has offered no evidence that could lead a reasonable

person to believe that the alleged offending conduct was . . . motivated” by her gender.

Id.

       For example, in Davis v. Dimensions Health Corp., the court found that the

plaintiff’s belief that the defendant discriminated against him based on his gender and

religion was objectively unreasonable because (1) the plaintiff conceded that none of his

female coworkers ever made remarks or jokes about men or referenced gender, (2) the



                                              5
plaintiff admitted to having no knowledge of other male employees being harassed, and

(3) it was undisputed that no one made derogatory or discriminatory remarks about the

plaintiff’s religion. 639 F. Supp. 2d at 618. Similarly, in Perry v. Kappos, the court held

that “[n]o objectively reasonable person in Plaintiff’s position would believe, based on

the facts posited by Plaintiff, that he or she was being discriminated against on the basis

of race, gender, or color” because the record was “devoid of any evidence, aside from

Plaintiff’s own conclusory statements,” that any other employee was discriminated on the

basis of race, gender, or color and because the plaintiff offered no evidence corroborating

his allegations of discrimination. 776 F. Supp. 2d 182, 196–97 (E.D. Va. March 2, 2011).

       Rumsey testified at trial that she believed that she was subjected to gender

discrimination solely because she was left off a quote wheel while her male counterpart

was not. Trial Tr. 146:18–24. Indeed, Rumsey testified that she had no knowledge of her

male supervisors making any discriminatory comments about her or other women. Id.

126:13–128:8. Rumsey also testified that she was not aware of those same male

supervisors discriminating against other women at Brady. Id. 128:16–23. Furthermore,

at the close of Rumsey’s case in chief, the court granted a judgment as a matter of law

against Rumsey on her gender discrimination claim. The court stated that, even in the

light most favorable to Rumsey, there was no evidence on which a rational jury could

rely to find that Rumsey was discriminated against on the basis of her gender when she

was removed from the quote wheel. Trial Tr. 402:3–8. Even viewing the evidence at

trial in the light most favorable to Rumsey, Rumsey simply did not present any evidence

that she was removed from the quote wheel based on gender discrimination other than her

own subjective conclusions. Therefore, the court finds that it was objectively



                                             6
unreasonable for Rumsey to believe that she was being discriminated based on her

gender.

          Rumsey cites to Hamner v. St. Vincent Hosp. & Health Care Ctr., Inc., 224 F.3d

701, 707 (7th Cir. 2000), for the proposition that “[o]bjective reasonableness means only

that the complaint must involve discrimination that is prohibited by Title VII.” ECF No.

84 at 5. However, this is a mischaracterization of what the Seventh Circuit stated in

Hamner. The Seventh Circuit explained that “[t]he plaintiff must not only have a

subjective (sincere, good faith) belief that he opposed an unlawful practice; his belief

must also be objectively reasonable, which means that the complaint must involve

discrimination that is prohibited by Title VII.” Hamner, 224 F.3d at 707 (emphasis

added). This was crucial because the plaintiff in Hamner based his retaliation claim on

allegations that he was discriminated against on the basis of his sexual orientation, and at

the time, Title VII did not cover discrimination based on sexual orientation. Id.

Therefore, the court concluded that no reasonable jury could find that Hamner reasonably

believed that he complained of discrimination that was prohibited by Title VII. The

Seventh Circuit did not hold, as Rumsey posits, that as long as a complaint involves

discrimination prohibited by Title VII, then the plaintiff’s belief is objectively reasonable.

          Rumsey also relies upon Magyar v. Saint Joseph Reg’l Med. Ctr., in which the

Seventh Circuit stated that “[t]he objective reasonableness of the belief is not assessed by

examining whether the conduct was persistent or severe enough to be unlawful, but

merely whether it falls into the category of conduct prohibited by the statute.” 544 F.3d

766, 771 (7th Cir. 2008). However, the Seventh Circuit made this statement to explain

that part of the objective reasonableness inquiry includes determining whether the



                                              7
complained-of conduct is actually protected by Title VII. The court contrasted this

statement with a brief explanation of Hamner, which, as discussed above, involved a

plaintiff complaining of conduct that was not protected by Title VII at the time. The

court then stated that “Title VII does protect employees from discrimination on the basis

of sex, and sexual harassment is a recognized species of such discrimination,” which was

the type of discrimination about which the plaintiff complained. Id. However, the

court’s inquiry did not end there. The court went on to explain that there was evidence in

the record of “actual touching” of the plaintiff and that “[h]aving a man old enough to be

her father plop into her lap and put his lips to her ear to whisper ‘you’re beautiful’ is the

type of occurrence that, if it happened often enough, could constitute sexual harassment.”

Magyar, 544 F.3d at 771–72. The court found that this was sufficient evidence for the

plaintiff’s belief that she was being sexually harassed to be objectively reasonable.

       In contrast, the court in Lord v. High Voltage Software, Inc., another case cited by

Rumsey, explained that “although Lord’s complaints concerned workplace banter and

conduct that had sexual overtones, no evidence suggests that he was harassed because of

his sex. Without evidence of a prohibited motive, Lord’s belief that he was complaining

about sexual harassment, though perhaps sincere, was objectively unreasonable.” 839

F.3d 556, 563 (7th Cir. 2016). Because there was no evidence of potential sexual

harassment, the plaintiff’s complaint was objectively unreasonable. While Rumsey

attempts to use these cases to establish a more lenient standard of objective

reasonableness, they actually demonstrate that a plaintiff must present some evidence of

the discrimination of which she complains in order to have an objectively reasonable




                                              8
belief that she is being discriminated against. Here, there is simply no evidence of gender

discrimination against Rumsey other than her own speculation.

        Finally, the only two cases within the Fourth Circuit on this issue that Rumsey

cites do not provide support for Rumsey’s argument that it was objectively reasonable for

her to believe that she was being subjected to gender discrimination. In Williamson v.

Carolina Power, the court found that the plaintiff’s claim for retaliation should not be

dismissed because she alleged that she was the only woman in her work group, she was

treated in a disparate manner from the men in her group, and her coworkers believed that

their supervisor was discriminating against the plaintiff based on her gender. 754 F.

Supp. 2d 787, 793 (E.D.N.C. 2010). As an initial matter, Williamson was decided under

the standard of a 12(b)(6) motion to dismiss, meaning she only had to “state[] a plausible

claim for relief supported by well-pleaded facts.” Id. at 791 (citation omitted). Here,

Rumsey had the burden to produce evidence that, more likely than not, it was objectively

reasonable for her to believe that she was being discriminated against on the basis of her

gender. Moreover, the portion of Williamson to which Rumsey cites is simply a

summary of the allegations that show an objectively reasonable belief of discrimination.

Williamson involved allegations of repeated incidents in which the plaintiff’s supervisor

treated the plaintiff differently and singled her out as well as claims that the plaintiff’s

coworkers told the plaintiff that her supervisor “disliked her because she was a female

and that she was an ‘easy target’ for [the supervisor] because Plaintiff was the only

female in the group.” Id. at 789–90. These allegations exceed any evidence that Rumsey




                                               9
presented at trial. Instead, Rumsey simply testified that she was not included on a quote

wheel while her male counterpart was.

       Rumsey also cites to Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 288

(4th Cir. 2015), to support the proposition that Title VII hopes and expects employees to

report their concerns about discrimination to their employers in order to avert any further

discrimination. While this statement is generally true, it does nothing to convince the

court that a reasonable jury could find that it was objectively reasonable for Rumsey to

believe that she was being discriminated against based on her gender.

       Because Rumsey did not present sufficient evidence so that a reasonable jury

could find that it was objectively reasonable for her to believe that she was being

discriminated based on her gender, the court finds that Rumsey did not prove that she was

engaged in activity protected by Title VII and therefore did not establish her prima facie

case for retaliation. Therefore, it is unnecessary to consider Brady’s other arguments in

support of its renewed motion for judgment as a matter of law, and entry of judgment as a

matter of law in favor of Brady is warranted.




                                            10
                               IV. CONCLUSION

       For the foregoing reasons the court GRANTS the renewed motion for judgment

as a matter of law.

       AND IT IS SO ORDERED.




                                  DAVID C. NORTON
                                  UNITED STATES DISTRICT JUDGE

June 5, 2019
Charleston, South Carolina




                                        11
